FILED
                           NOT FOR PUBLICATION                              JUL 09 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JULIO CESAR NAVAS,                               No. 13-16218

              Petitioner - Appellant,            D.C. No. 3:10-cv-00647-RCJ-
                                                 WGC
 v.

JAMES BACA and NEVADA                            MEMORANDUM*
ATTORNEY GENERAL,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                     Argued and Submitted December 10, 2014
                             San Francisco, California

Before: FISHER and PAEZ, Circuit Judges and QUIST,** Senior District Judge.

      Julio Navas appeals the district court’s dismissal of his amended federal

habeas petition, containing both exhausted and unexhausted claims. The district

court denied his motion to stay proceedings and hold Nava’s petition in abeyance

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
while Navas pursued state court relief. The district court instead dismissed his

petition without prejudice, concluding that Navas had not shown good cause for

failure to exhaust his state claims under Rhines v. Weber, 544 U.S. 269 (2005).

The district court held that Navas was required to show that his pending state

habeas proceedings presented “an actual significant timeliness issue” before he

was entitled to a stay.

      The district court erred when it required Navas to show an “actual

significant timeliness issue.” As the Supreme Court stated in Pace v. DiGuglielmo,

“[a] petitioner’s reasonable confusion about whether a state filing would be timely

will ordinarily constitute ‘good cause’ for him to file in federal court.” 544 U.S.

408, 416 (2005). Moreover, as Pace indicates, the district court should have

assessed whether Navas had good cause at the moment Navas filed his petition

under 28 U.S.C. § 2254, not at the moment he sought to stay proceedings. When

Navas filed his original petition, he was pro se and elderly, and serious questions

had arisen regarding his mental competency. Additionally, some of Navas’s

premature and duplicative pro se state filings caused reason for concern that Navas

would face a procedural bar in Nevada state court. The district court should have

considered these factors when examining whether it was “reasonable” for Navas to

file his original federal habeas petition.


                                             2
      However, on April 15, 2015, the Nevada Supreme Court issued a decision

affirming the Nevada district court’s grant of limited post-conviction relief to

Navas. That court had granted Navas’s state habeas petition for one of his

convictions and denied it for the other. Because the Nevada Supreme Court

reached the merits of Navas’s state petition, it is clear that Navas’s state court

proceedings tolled the one-year statute of limitations, see 28 U.S.C. § 2244(d)(2),

and that Navas is neither procedurally barred nor time-barred from filing a new

federal habeas petition. Thus, there is no longer any need for the relief that Navas

originally sought. But, the Nevada Supreme Court’s decision has also obviated the

district court’s basis for dismissal, as Navas has now fully exhausted the claims in

his amended federal petition.

      Therefore, we vacate the district court’s dismissal and remand for the district

court to consider how it should proceed.

      Navas shall recover costs on appeal.

      VACATED AND REMANDED.




                                           3